Motion Granted; Appeal Dismissed and Memorandum Opinion filed October
31, 2013.




                                     In The

                    Fourteenth Court of Appeals

                              NO. 14-13-00603-CV

 NESTOR GOYTIA AS NEXT FRIEND FOR A.A..P, A CHILD, Appellant
                                       V.

         VERONICA PAREDES AND ANGEL PAREDES, Appellee

                   On Appeal from the 246th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2012-49302

                 MEMORANDUM                     OPINION


      This is an appeal from a judgment signed April 26, 2013. On October 18,
2013, appellant filed an unopposed motion to dismiss the appeal. See Tex. R. App.
P. 42.1. The motion is granted.

      Accordingly, the appeal is ordered dismissed.

                                    PER CURIAM

Panel consists of Justices Christopher, Donovan, and Brown.